DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The office action is responding to the amendments and arguments filed on 02/04/2021. Claims 1-18 are pending. Claims 1 and 10 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. [US 2017/0032006] in view of Bartling et al. [US 2014/0075087] and in further view of Devta et al. [US 9,639,539].
Claim 1 is rejected over Anglin, Bartling and Devta.
Anglin teaches “A method for determining a retention period for a backup, the method comprising:” as “A source retention policy indicates at least one source retention requirement to determine when to expire versions of an object at the source storage and a target retention policy indicates at least one target retention requirement to determine when to expire versions of the object at the target storage.” [Abstract] (A method of determining retention period is recited.)
“receiving raw data at a polling engine from at least a host, wherein the host includes source data to be backed up during a backup operation and the target device includes storage for storing a backup of the source data and” as “Upon receiving (at block 500) the replicated version, the target replication manager 106b stores (at block 502) the received replicated version of the object as object version 108b in the target storage 110b.” [¶0038] (Receiving of source data by the replication manager is recited. The replication manager is performing the job of the polling engine.)
“forming a query from the grouped data by a rule-maker; searching a rule book based on the query for a rule that matches the query, wherein the rule that matches the query identifies a recommended retention period for the backup, wherein the rule book associates rules with retention periods and” as “The target server 102b maintains a target retention policy 114b that may indicate at least one of a target age limit and target retention number limit of the active and 
“each rule associates a retention period with a specific combination of the raw data that has been grouped into the categories of factors;” as “Described embodiments provide techniques for replicating versions of an object from a source storage to a target storage and expiring the versions on the source storage using a source retention policy and target retention policy specifying different source and target retention number of versions that may be maintained on the source and target storages, respectively.” [¶0014] (Different retention numbers are being used for different source/target devices.)
“generating a backup of the source data;” as “Each time a backup of the same object is performed, a new version is created.” [¶0014] (Source data backups are generated.)
“storing the backup at the target device; and applying the recommended retention period associated with the rule in the rule book that matched the query to the backup.” as “application of the source retention policy 114a at expiration step 800 would otherwise expire A1, but the application of the expiration at step 800 leaves three versions A3, A2, A1 according to the operations of FIG. 4 to leave enough unreplicated versions to satisfy the target retention policy 114b” [¶0042] (Data is stored for a period specified by the recommended retention policy. The retention periods are specified in the retention policy [i.e., rulebook])

interpreting the raw data into categories of factors to generate grouped data;
However, Bartling teaches “interpreting the raw data into categories of factors to generate grouped data;” as “So configured, data from the processing device can placed into categories or bins that are backed up and restored according to different rules.” [¶0133] (Based on rules data is grouped into different categories.)
Anglin and Bartling are analogous arts because they teach data storage and data retention policies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anglin and Bartling before him/her, to modify the teachings of Anglin to include the teachings of Bartling with the motivation of categorizing a first set of program data of the machine state according to a first category or bin for backup and retention purposes and categorizing a second set of program data of the machine state according to a second category or bin for backup and retention purposes. [Bartling, ¶0124]
The combination of Anglin and Bartling does not explicitly teach wherein the raw data includes data relevant to determining the retention period for retaining the backup of the source data;
However, Devta teaches “wherein the raw data includes data relevant to determining the retention period for retaining the backup of the source data;” as “further comprising applying a retention policy based on the relevance attribute associated with the data object.” [Fig. 2 and 
Anglin, Bartling and Devta are analogous arts because they teach data storage and data retention policies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anglin, Bartling and Devta before him/her, to modify the teachings of combination of Anglin and Bartling to include the teachings of Devta with the motivation of backing up or archiving data objects based on the criticality or relevance of the objects to a user or business. [Devta, Col 2, lines 60-62]
Claim 3 is rejected over Anglin, Bartling and Devta.
Anglin teaches “wherein the target device includes one of more of a primary storage site, a disaster recovery site, and an archive site.” as “Another retention policy may specify to only maintain the active version on the target storage 110a for disaster recovery.” [¶0016] (Target storage is a disaster recovery site.)
Claim 4 is rejected over Anglin, Bartling and Devta.
Anglin does not explicitly teach wherein the raw data is mapped to the categories of factors, the factors including one or more of a data type, a data change, a schedule, a storage type, and a storage quota available.
However, Bartling teaches “wherein the raw data is mapped to the categories of factors, the factors including one or more of a data type, a data change, a schedule, a storage type, and a storage quota available.” as “The decision on how to bin or categorize the data for backup can be done in a variety of ways. From one point of view, the data is categorized based on the 
Claim 10 is rejected over Anglin, Bartling and Devta with the same rationale of rejection of Claim 1.
Claim 12 is rejected over Anglin, Bartling and Devta with the same rationale of rejection of Claim 3.
Claim 13 is rejected over Anglin, Bartling and Devta with the same rationale of rejection of Claim 4.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. [US 2017/0032006] in view of Bartling et al. [US 2014/0075087] in further view of Devta et al. [US 9,639,539] and yet in further view of Lu [US 2018/0321879].
Claim 2 is rejected over Anglin, Bartling, Devta and Lu.
The combination of Anglin, Bartling and Devta does not explicitly teach wherein receiving raw data from a host includes polling the host and polling the target device and polling the application.
However, Lu teaches “wherein receiving raw data from a host includes polling the host and polling the target device and polling the application.” as “a host can actively poll an instruction transmit queue of a virtual storage device to obtain a first read/write request delivered by an application, and forward the first read/write request after processing to an instruction transmit queue of a target physical storage device.” [¶0009] (Polling by host to source and target device for requests by application is recited.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anglin, Bartling, Devta and Lu before him/her, to modify the teachings of combination of Anglin, Bartling and Devta to include the teachings of Lu with the motivation of to improve efficiency, the QEMU borrows a virtualization technology such as KVM or XEM, directly uses hardware support for virtualization, and securely runs a virtual machine code (that needs hardware support) in the host. [Lu, ¶0111]
Claim 11 is rejected over Anglin, Bartling, Devta and Lu with the same rationale of rejection of Claim 2.
Claims 5-6, 8-9, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. [US 2017/0032006] in view of Bartling et al. [US 2014/0075087] and in further view of Devta et al. [US 9,639,539] and yet in further view of Dhanasekaran et al.[US 2018/0276223].
Claim 5 is rejected over Anglin, Bartling, Devta and Dhanasekaran.
The combination of Anglin, Bartling and Devta does not explicitly teach further comprising receiving a user- defined retention policy that is added to the query before searching the rule book.
However, Dhanasekaran teaches “further comprising receiving a user- defined retention policy that is added to the query before searching the rule book.” as “FIG. 2 illustrates aspects of a user interface (UI) corresponding to a retention policy management portal (RPMP) that can be displayed on a device to enable a user to define a smart label rule based on user specified 
Anglin, Bartling, Devta and Dhanasekaran are analogous arts because they teach data storage and data retention policies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anglin, Bartling, Devta and Dhanasekaran before him/her, to modify the teachings of combination of Anglin, Bartling and Devta to include the teachings of Dhanasekaran with the motivation of providing benefits over conventional document retention management systems by, for example, enabling a unified retention policy to be applied across multiple productivity platforms. [Dhanasekaran, ¶0003]
Claim 6 is rejected over Anglin, Bartling, Devta and Dhanasekaran.
The combination of Anglin, Bartling and Devta does not explicitly teach further comprising adding a rule to the rule book.
However, Dhanasekaran teaches “further comprising adding a rule to the rule book.” [Fig. 2] (Fig. 2 shows adding used defined retention limit to the policy [i.e., rule book].)
Anglin, Bartling, Devta and Dhanasekaran are analogous arts because they teach data storage and data retention policies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anglin, Bartling, Devta and Dhanasekaran before him/her, to modify the teachings of combination of Anglin, Bartling and Devta to include the teachings of Dhanasekaran with the motivation of providing benefits over conventional document retention management systems by, for example, enabling a unified retention policy to be applied across multiple productivity platforms. [Dhanasekaran, ¶0003]
Claim 8 is rejected over Anglin, Bartling, Devta and Dhanasekaran.
The combination of Anglin, Bartling and Devta does not explicitly teach wherein the rule book stores predetermined rules and recommended retention periods.
However, Dhanasekaran teaches “wherein the rule book stores predetermined rules and recommended retention periods.” as “In various instances, the retention policy may associate a predetermined label with a retention age threshold such that individual files that are labeled with the predetermined label are subject to the retention age threshold.” [¶0061] (Predetermined rules are stored as policy.)
Anglin, Bartling, Devta and Dhanasekaran are analogous arts because they teach data storage and data retention policies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anglin, Bartling, Devta and Dhanasekaran before him/her, to modify the teachings of combination of Anglin, Bartling and Devta to include the teachings of Dhanasekaran with the motivation of providing benefits over conventional document retention management systems by, for example, enabling a unified retention policy to be applied across multiple productivity platforms. [Dhanasekaran, ¶0003]
Claim 9 is rejected over Anglin, Bartling, Devta and Dhanasekaran.
The combination of Anglin, Bartling and Devta does not explicitly teach further comprising publishing the retention period to a final buffer, wherein a policy engine enforces the retention period for the backup.
However, Dhanasekaran teaches “further comprising publishing the retention period to a final buffer, wherein a policy engine enforces the retention period for the backup.” as “The retention age threshold may be enforced for such tagged files by preventing the files from being 
Anglin, Bartling, Devta and Dhanasekaran are analogous arts because they teach data storage and data retention policies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anglin, Bartling, Devta and Dhanasekaran before him/her, to modify the teachings of combination of Anglin, Bartling and Devta to include the teachings of Dhanasekaran with the motivation of providing benefits over conventional document retention management systems by, for example, enabling a unified retention policy to be applied across multiple productivity platforms. [Dhanasekaran, ¶0003]
Claim 14 is rejected over Anglin, Bartling, Devta and Dhanasekaran with the same rationale of rejection of Claim 5.
Claim 15 is rejected over Anglin, Bartling, Devta and Dhanasekaran with the same rationale of rejection of Claim 6.
Claim 17 is rejected over Anglin, Bartling, Devta and Dhanasekaran with the same rationale of rejection of Claim 9.
Claim 18 is rejected over Anglin, Bartling, Devta and Dhanasekaran with the same rationale of rejection of Claim 9.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al. [US 2017/0032006] in view of Bartling et al. [US 2014/0075087] in further view of Devta et al. [US 9,639,539] and yet in further view of Bertin et al. [US 2016/0179853].
Claim 7 is rejected over Anglin, Bartling, Devta and Bertin.

However, Bertin teaches “further comprising revising the categories of factors based on historical data associated with the retention periods.” as “live database 120 includes current performance monitoring and analysis (PMA) data, and historical PMA data, each spanning a respectively defined retention period.” [¶0017] (Categorizing retention period or historical data is recited.) 
Anglin, Bartling, Devta and Bertin are analogous arts because they teach data storage and data retention policies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anglin, Bartling, Devta and Bertin before him/her, to modify the teachings of combination of Anglin, Bartling and Devta to include the teachings of Bertin with the motivation of retention is often limited, due to the rapid growth of performance monitoring data, which may consume an undesirable volume of storage in the live database. For that reason, historical performance monitoring data is typically moved to a separate database, which increases the difficulty in doing trend analysis between current and historical data when the data is stored into two separate databases. [Bertin, ¶0003]
Claim 16 is rejected over Anglin, Bartling, Devta and Bertin with the same rationale of rejection of Claim 7.
Response to Arguments
Applicant's arguments filed on 02/04/2021 have been fully considered but they are not persuasive. 

Applicant’s second argument is: “Claim 1 is then amended to clarify that the rule book is searched using the query (generated from the raw data - not the data being backed up) to see if the query matches any of the rules in the rule book. As illustrated in Figure 4, the rules in the rule book are each associated with recommended retention periods in column 406. If there is a match, the recommended retention period may be used and applied to the backup of the source data. This advantageously helps, by way of example only, an entity choose appropriate retention periods for their data. The transformation of raw data into a query allows the factors relevant to the source data to be matched to an appropriate retention period for that type of data. In other words, claim 1 ensures that an entity has the opportunity to select an appropriate retention period for their backups. This aspect of claim 1, has not been shown to be disclosed by the cited references because, in part, the retention periods are presumed and are not determined or recommended based on raw data that is transformed into a query.” Examiner considered the amendment, however the amendment doesn’t have substantial subject matter to overcome the prior arts on record. The explicit mention of “matching the query” doesn’t overcome the Anglin 
Applicant’s next argument is: “the data received in Figure 5 of Anglin corresponds to the data that is being backed up (or replicated in Anglin) and does not correspond to the raw data recited in claim 1, which is used to determine or identify a recommended retention period after being transformed into a query.” Examiner respectfully disagrees. Fig. 2 shows the converted object information from raw data, which has searchable index. Ref: The object information 200a and 200b may be implemented in a database, structured file, index, table, and other data structures known in the art. [¶0027]
Applicant’s next argument regarding Bartling reference is: “The Office Action suggests that Bartling discloses this aspect of claim 1 in paragraph 133. This is traversed.” Examiner respectfully disagrees. Paragraph 0049-50 of Burtling teaches about grouping of data for retention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132